UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF COLUMBIA

                                                )
KEITH ALLEN, et al.,                            )
                                                )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       )    Case No: 00-cv-591-RCL
                                                )
DISTRICT OF COLUMBIA,                           )
                                                )
                                                )
             Defendant.                         )
                                                )

                                                    APPENDIX TO MEMORANDUM OPINION

              The following charts are contained in the undersigned’s Memorandum Opinion. For clarity of comparison, the Court includes them

here, along with any necessary explanatory calculations.




                                                                       1
 
    I.        Magistrate Judge Harvey’s Final Calculations

              A.             Fees and Costs Due (Page 5)1


               Case                                            Remaining Fees Due Remaining Costs Due
    Abraham v. DC, 01-27                                               $250,077.25                 $0
    AC (Clark) v. DC, 06-439                                               $24,743               $324
    Adams v. DC, 03-2139                                                  $199,913               $779
    Allen v. DC, 00-591                                                         $0                 $0
    Bradley v. DC, 99-3188                                                  $4,000            $104.22
    Isaac v. DC, 00-122                                                  $2,403.50               $289
    Jones v. DC, 00-593                                                         $0                 $0
    McDowell v. DC, 00-594                                                 $13,500            $294.50
    Thomas v. DC, 03-1791                                                  $13,292               $408
    Wingfield v. DC, 00-121                                                 $4,000               $245
    TOTAL                                                              $511,928.75          $2,443.72

              B.             Interest Due (Page 7) 2

              Case                                              Remaining Interest Due (as of 10/1/2015)
    Abraham v. DC, 01-27                                                                       $794,496.76
    AC (Clark) v. DC, 06-439                                                                     $4,463.88
    Adams v. DC, 03-2139                                                                       $402,942.82

                                                            
1
  The fees and costs due are taken from Sections A through D of the Appendix to Judge Harvey’s Report and Recommendation, ECF No. 96-1, which summarize 1) the number of
HODs; 2) the fee cap (HODs x $4,000); 3) costs incurred to date; 4) fees paid to date; 5) costs paid to date; 6) the source data on HODs and payments; 7) the remaining fees due up
to the $4,000 fee cap; and 8) the remaining costs due.
2
  Judge Harvey calculated interest due based on the full judgment amounts, not based on the amounts due under the fee caps. The total interest he found due can be found by
subtracting the “Remaining Balance Due on Judgment” column from the “Amount of Remaining Judgment Plus Interest Remaining as of 10/01/2015” column in the Judgments
Chart (Section E) of the Appendix to the Report and Recommendation. Judge Harvey calculated interest pursuant to 28 U.S.C. § 1961, which directs that “interest shall be calculated
from the date of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal
Reserve System, for the calendar week preceding[] the date of the judgment,” and “shall be computed daily to the date of payment . . . and shall be compounded annually.” As
explained in the accompanying Memorandum Opinion, Judge Harvey used the incorrect interest rates for AC (Clark) and Wingfield.
After calculating the total interest due, in those cases where Judge Harvey found undated post-judgment payments had been made, he subtracted those payment amounts out from
the total interest due to arrive at the amount remaining due.
                                                                                                     2
 
    Allen v. DC, 00-591                                                             $15,784.65
    Bradley v. DC, 99-3188                                                         $21,039.543
    Isaac v. DC, 00-122                                                             $13,263.73
    Jones v. DC, 00-593                                                             $31,430.59
    McDowell v. DC, 00-594                                                          $34,531.54
    Thomas v. DC, 03-1791                                                            $3,644.34
    Wingfield v. DC, 00-121                                                         $12,802.13
    TOTAL                                                                        $1,334,399.98

    II.       Plaintiffs’ Statements of Payments Made

              A.             Abraham v. DC
 
                             1.             Judge Harvey’s Findings (Page 10)4
 
    Plaintiff                     Payment Made
    Downing, C.                   $12,000
    Gray, Gr.                     $6,920
    Parker, S.                    $4,000
    Wood, Aa.                     $6,560

                             2.             Plaintiffs’ Statements (Page 10)
 
    Plaintiff                     Payment Received
    Downing, C.                   $8,300
    Gray, Gr.                     $5,620
    Parker, S.                    $35
    Wood, Aa.                     $5,560



                                                            
3
  There appears to be a small mathematical error in Judge Harvey’s Bradley calculation. Judge Harvey found that the amount of the remaining judgment plus interest remaining as
of 10/01/2015 equaled $74,654.29. According to this Court’s calculation, however, this sum actually equals $74,578.38. Thus, the remaining interest due should equal $21,053.63.
Nonetheless, because additional interest has accrued since 10/01/2015, this figure has been recalculated.
4
    Judge Harvey’s findings are taken from the “Fees Paid to Date” column of Section A of the Appendix to his Report and Recommendation.
                                                                                         3
 
              B.             AC (Clark)
 
                             1.             Judge Harvey’s Findings (Page 11)5
 
    Plaintiff                  Payment Made (Fees)             Payment Made (Costs)
    Jackson, N.                $4,000                          $18
    Ward, R.                   $4,000                          $111
    Watkins, M.                $12,000                         $138

              C.             Adams
 
                             1.             Judge Harvey’s Findings (Page 13) 6
 
    Plaintiff                             Payment Made (Fees)       Payment Made (Costs)
    Boney, A.                             $6,122.50                 $0
    Butler, R.                            $12,976.00                $73
    Curtis-Walker, R.                     $7,902.75                 $60
    Hopkins, A.                           $4,658.00                 $0
    Perkins, L.                           $7,228.25                 $0
    Woodberry, J.                         $7,038.00                 $0
    Woodberry, S.                         $8,179.25                 $357




                                                            
5
    Judge Harvey’s findings are taken from the “Fees Paid to Date” and “Costs Paid to Date” columns of Section B of the Appendix to his Report and Recommendation.
6
    Judge Harvey’s findings are taken from the “Fees Paid to Date” and “Costs Paid to Date” columns of Section C of the Appendix to his Report and Recommendation.
7
  Judge Harvey received evidence from the District that it had paid $8,214.25, which is greater than the fees due plus costs due sum calculated by Judge Harvey: $8,000 (fees) + $35
(costs) = $8,035. Because there was no basis on which to apportion the payment between fees and costs, Judge Harvey credited $35 towards the costs paid, and the remainder,
$8,179.25, towards fees paid.
                                                                                           4
 
                             2.             Plaintiffs’ Statements (Page 14)
 
    Plaintiff                             Payment Received (Fees)                 Payment Received (Costs)
    Boney, A.                             $0                                      $0
    Butler, R.                            $8,000                                  $0
    Curtis-Walker, R.                     $0                                      $0
    Hopkins, A.                           $0                                      $0
    Perkins, L.                           $0                                      $0
    Woodberry, J.                         $4,015                                  $0
    Woodberry, S.                         $4,030                                  $0

III.          Defendant’s Calculations (Page 18)

            Case                         Fees Due                   Fees Paid      Costs Due     Costs         Interest       Interest     Interest      Amount in
                                       (After R&R)                   (Since         (After        Paid       Ordered as      Accrued        Paid10        Dispute
                                                                     R&R)8          R&R)         (Since      of 10/1/2015   10/2/2015 –
                                                                                                 R&R)          (R&R)9        11/9/2016
    Abraham v.
                                           $250,077.25              $250,077.25            $0         $0      $84,967.34      $9,156.94   $94,124.28                 $0
    DC, 01-27
    AC (Clark) v.
                                              $24,743.00             $24,743.00          $324       $324         $537.68        $102.92     $640.60                  $0
    DC, 06-439

    Adams v. DC,
                                        $199,913.0011                       $0           $779         $0      $61,877.25      $9,550.13           $0     $200,692.00
    03-2139

    Allen v. DC,
                                                               $0           $0             $0         $0               $0            $0           $0                 $0
    00-591


                                                            
8
 With the exception of Adams, the District contends that it has paid in full all fees and costs due. The Court has found that in addition to the Adams fees due, the District owes an
additional $20,000 in Bradley.
9
    The District appears to have calculated interest based on the amounts owed under the fee caps, instead of on the full judgment amounts. This Court has rejected that approach.
10
  Because of the District’s calculation of interest based on the amounts owed under the fee caps, it contends that, with the exception of Adams, it has paid in full all interest due.
The Court has found that interest is due on the full judgment amounts and that, with the exception of Thomas, the District owes interest in every case.
11
     The District argues that it should be credited $569,194.05 in payments made in Adams. The Court has rejected that argument.
                                                                                                      5
 
    Bradley v. DC,
                      $4,000.00    $4,000.00   $104.22   $104.22   $1,377.67   $109.30   $1,486.97   $0
    99-3188
    Isaac v. DC,
                      $2,403.50    $2,403.50   $289.00   $289.00   $1,309.13   $103.07   $1,412.20   $0
    00-122
    Jones v. DC,
                            $0           $0        $0        $0          $0        $0          $0    $0
    00-593
    McDowell v.
                     $13,500.00   $13,500.00   $294.50   $294.50   $7,316.15   $566.33   $7,882.48   $0
    DC, 00-594
    Thomas v. DC,
                     $13,292.00   $13,292.00   $408.00   $408.00   $5,764.12   $749.42   $6,513.54   $0
    03-1791
    Wingfield v.
                      $4,000.00    $4,000.00   $245.00   $245.00   $1,266.18    $97.04   $1,363.22   $0
    DC, 00-121




                                                             6
 
IV.         Plaintiffs’ Calculations (Page 19)

       Case                Fees Due                  Fees Paid            Costs     Costs     Interest      Ps Interest     Interest     Interest    Outstanding   Outstanding
                         (After R&R)                   (Since              Due       Paid   Ordered as      Calculated     Accrued         Paid       Fees/Costs    Interest in
                                                      R&R) 12             (After    (Since of 10/1/2015        as of      10/1/2015 -                 in Dispute     Dispute
                                                                          R&R)      R&R)      (R&R)         10/1/201513   5/25/201714
  Abraham v. $260,077.2515 $250,077.25                                         $0        $0 $794,496.76     $822,781.00   $113,819.00   $94,124.28    $10,000.00    $839,805.00
  DC, 01-27
  AC (Clark)                   $44,743.0016                  $24,743.00    $59117     $324      $4,462.82     $3,857.83     $1,090.00     $640.60     $20,267.00      $4,282.00
  v. DC, 06-
  439
  Adams v.                   $242,007.7518                           $0    $91219       $0    $402,942.82   $412,779.72    $55,848.00           $0   $242,919.75    $466,762.00
  DC, 03-
  2139
  Allen v.                                        $0                 $0       $0        $0     $15,784.65    $27,778.20       $2,515            $0            $0     $30,293.00
  DC, 00-591
  Bradley v.                         $24,00020                $4,000.00   $104.22   $104.22    $21,039.54    $21,053.90     $2,138.00    $1,486.97    $20,000.00     $21,644.00
  DC, 99-
  3188
  Isaac v.                          $2,403.50                 $2,403.50   $289.00   $289.00    $13,263.73    $26,879.59     $2,529.00    $1,412.20            $0     $27,967.00
  DC, 00-122
                                                            
12
  The District made a payment of $427,103.76 on January 31, 2017. Upon order by this Court, the District broke down this payment and explained how of that $427,103.76 was
being paid for had paid in fees, costs, and interest in each case. The figures in this column, the “Costs Paid (Since R&R) Column” and the “Interest Column” are taken from the
District’s report.
13
  Plaintiffs contend that incorrect interest rates were used in Abraham, AC (Clark), Adams, and Wingfield. The Court has found that incorrect rates were only used in (AC) (Clark)
and Wingfield. Plaintiffs also argue that they have received no post-judgment payments and therefore that Judge Harvey should not have subtracted out any post-judgment payment
amounts from the amount of interest still due. The Court has rejected that argument.
14
  Plaintiffs argue that interest continues to accrue. The Court has found that interest stopped accruing on November 9, 2016 for all cases except Bradley and Adams, in which the
District has not paid the full amount owed.
15
     Plaintiffs argue that they are due an additional $10,000 in fees in Abraham. The Court has rejected that argument.
16
     Plaintiffs argue that they are due an additional $20,000 in fees in AC (Clark). The Court has rejected that argument.
17
     Plaintiffs argue that they are due an additional $267 in costs in AC (Clark). The Court has rejected that argument.
18
     Plaintiffs argue that they are due an additional $42,094.75 in fees in Adams. The Court has rejected that argument.
19
     Plaintiffs argue that they are due an additional $133 in costs in Adams. The Court has rejected that argument.
20
  Plaintiffs argue that they are due an additional $20,000 in fees in Bradley because there were six HODs at issue, not one, and they did not waive this argument. The Court has
agreed and found that plaintiffs are due an additional $20,000 in fees.
                                                                                                      7
 
    Jones v.            $0           $0        $0        $0    $31,430.59   $48,033.29     $4,350          $0    $0   $52,383.00
    DC, 00-593
    McDowell     $13,500.00   $13,500.00   $294.50   $294.50   $34,531.54   $37,098.31   $3,359.00   $7,882.48   $0   $32,415.00
    v. DC, 00-
    594
    Thomas v.    $13,292.00   $13,292.00   $408.00   $408.00    $3,644.00   $18,429.67   $3,005.00   $6,513.54   $0   $14,709.00
    DC, 03-
    1791
    Wingfield     $4,000.00    $4,000.00   $245.00   $245.00   $12,802.13   $28,523.14   $2,498.00   $1,363.22   $0   $29,605.00
    v. DC, 00-
    121




                                                                      8
 
    V.        Interest Calculations (Page 31)

         Case                    Date of                   Date of     Remaining      Interest    Interest       Post-           Total Due            Interest         Remaining
                                Judgment                  Accrual21   Balance Due      Rate22      Due23       Judgment         (After Post-          Paid (To           Due25
                                                                      on Judgment                              Payments          Judgment              Date)
                                                                                                                                Payments)24
    Abraham v.                 6/17/2005                  11/9/2016   $2,002,077.25    3.30%     $897,280.18             $0      $897,280.18         $94,124.28         $803,155.90
    DC, 01-27
    AC (Clark)                 12/15/2009 11/9/2016                    $206,356.19     0.32%       $4,604.20             $0          $4,604.20           $640.60           $3,963.60
    v. DC, 06-
    439
    Adams v.     2/1/2005                                 7/15/2017     $1,134,699     2.89%     $483,454.91             $0       $483,454.91                   $0      $483,454.91
    DC, 03-      7/28/2005                                7/15/2017             $0     3.68%           $0.00             $0             $0.00                   $0               $0
    2139
    Allen v. DC, 6/4/2001                                 11/9/2016     $40,635.50     3.70%      $30,582.56   $11,973.50           $18,609.06                  $0       $18,609.06
    00-591



                                                            
21
  The date of accrual in Adams and Bradley is July 15, 2017 because the District has not yet paid in full the fees and/or costs due in those cases. The Court has selected July 17,
2017, which is thirty days from the date of entry of the orders in these cases, to allow time for the District to process and make the appropriate payments. The date of accrual in all
other cases is November 9, 2016 because that is the date that the District’s payments were submitted for processing.
22
   This Court found the appropriate interest rates by examining the rates published by the Board of Governors of the Federal Reserve System (historic rates available at
https://www.federalreserve.gov/datadownload/Choose.aspx?rel=H15).
23
   Interest has been calculated based on the remaining balance due on the judgments (i.e., the full judgment amounts less any pre-judgment payments), which is the principal.
Following the instructions in 28 U.S.C. § 1961, the Court calculated interest pursuant to the following equation: A = P(1 + r/n)nt. In this equation, A = the total principal and interest
due; P = principal; r = interest rate (as a decimal); n = the number of times interest is compounded per year; and nt = the time in years. Pursuant to Following the instructions in 28
U.S.C. § 1961, the interest rate is the rate “equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve
System, for the calendar week preceding[] the date of the judgment.” 28 U.S.C. § 1961(a). Interest is compounded annually, 28 U.S.C. § 1961(a), on the date of judgment, see, e.g.,
Jefferson v. Milvets Sys. Tech., Inc., 986 F. Supp. 6, 11–12 (D.D.C. 1997). Thus, in this equation n = 1. The number of years is calculated by counting one year on each anniversary
of the judgment, and then adding as a decimal the number of days that have passed between the most recent anniversary of the judgment and the date of accrual. After arriving at
“A”, the total principal and interest due, the Court then subtracted from “A” the principal (the “Remaining Balance Due on Judgment”), to arrive at the interest due. For example, in
Abraham, P = $2,002,077.25, r = .033; n = 1; nt = 11.4055. Thus A = $2,002,077.25 (1 + .033/1)11.4055. A = $2,899,357.43. Interest due = $2,899,357.43 – $2,002,077.25 =
$897,280.18.
24
     The figures in this column were determined by subtracting the figures in the “Post-Judgment Payments” column from the “Interest Due” column.
25
     The figures in this column were determined by subtracting the figures in the “Interest Paid (To Date)” column from the “Total Due (After Post-Judgment Payments)” column.
                                                                                                   9
 
    Bradley v.   10/9/2001     7/15/2017   $53,524.75   2.40%   $24,286.07          $0    $24,286.07   $1,486.97   $22,799.10
    DC, 99-
    3188
    Isaac v. DC, 8/31/2001     11/9/2016   $43,854.00   3.45%   $29,589.45   $13,596.50   $15,992.95   $1,412.20   $14,580.75
    00-122
    Jones v.       6/4/2001    11/9/2016   $70,265.75   3.70%   $52,882.49     $16,568    $36,314.49         $0    $36,314.49
    DC, 00-593
    McDowell       6/4/2001    11/9/2016   $54,269.50   3.70%   $40,843.60      $2,540    $38,303.60   $7,882.48   $30,421.12
    v. DC, 00-
    594
    Thomas v.      3/22/2007   11/9/2016   $28,258.00   4.93%   $16,688.35     $10,708     $5,980.35   $6,513.54    ($533.19)
    DC, 03-
    1791
    Wingfield v.   4/12/2001   11/9/2016   $37,291.25   4.00%   $31,437.80          $0    $31,437.80   $1,363.22   $30,074.58
    DC, 00-121




                                                                10
 
VI.           Final Amounts Due (Page 32)

                  Case                            Remaining Fees Due      Remaining Costs    Remaining Interest
                                                                               Due                 Due
    Abraham v. DC, 01-                                              $0                  $0          $803,155.90
    27
    AC (Clark) v. DC,                                               $0                  $0             $3,963.60
    06-439
    Adams v. DC, 03-                                           $199,913               $779          $483,454.91
    2139
    Allen v. DC, 00-591                                              $0                 $0            $18,609.06
    Bradley v. DC, 99-                                          $20,000                 $0            $22,799.10
    3188
    Isaac v. DC, 00-122                                             $0                  $0            $14,580.75
    Jones v. DC, 00-593                                             $0                  $0            $36,314.49
    McDowell v. DC, 00-                                             $0                  $0            $30,421.12
    594
    Thomas v. DC, 03-                                               $0                  $0            -$533.1926
    1791
    Wingfield v. DC, 00-                                            $0                  $0            $30,074.58
    121
    Total                                                      $219,913               $779        $1,442,840.32




                                                            
26
  Although the interest calculated as due as of October 1, 2015 in Thomas by Judge Harvey totaled $3,644.43, the District has reported that it has since paid a total of $6,513.54.
Even after including the interest accrued from October 1, 2015 until November 9, 2016, this sum equals $5,980.35. Thus, the District has overpaid by $533.19. In an effort to
preserve appropriate records in each case, this Court has ordered plaintiffs to return the $533.19 rather than deduct that amount from another case where full payments have not yet
been made.
                                                                                             11